Citation Nr: 1601925	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-28 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent (other than from January 13, 2010 to April 1, 2010) for status post laminectomy discectomy at L5-S1 (low back disability). 

2.  Entitlement to a compensable rating prior to January 1, 2011, for radiculopathy of the left lower extremity and a rating in excess of 10 percent since January 1, 2011, and in excess of 40 percent from August 31, 2015. 

3.  Entitlement to a compensable rating prior to June 18, 2013, for radiculopathy of the right lower extremity and a rating in excess of 10 percent since June 18, 2013, and in excess of 20 percent from August 31, 2015.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to April 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

A February 2010 rating decision granted the Veteran a temporary 100 percent rating based on surgical or other treatment necessitating convalescence from January 13, 2010, to April 1, 2010.  

The case was previously before the Board in June 2012, wherein the Board denied the benefits sought on appeal.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2013, the Court granted the parties Joint Motion for remand, and returned the case to the Board.

In an April 2014 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the Court.  In January 2015, the Court issued an order granting the parties Joint Motion and returned the case to the Board.  In July 2015, the Board remanded the claim. 

Thereafter, in an October 5, 2015 rating decision, the Appeals Management Center (AMC) granted service connection and assigned separate disability ratings for radiculopathy of the left and right lower extremities, as related to the Veteran's service-connected low back disability.  For the left lower extremity, the AMC assigned 10 percent rating effective January 14, 2011, and 40 percent effective August 31, 2015.  For the right lower extremity, the AMC granted a 10 percent rating from June 18, 2013, and 20 percent from August 31, 2015.  

In the June 2012 decision, the Board remanded the claim for TDIU for further development because the TDIU claim was part of the claim for increased rating for the back disability on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On October 19, 2015, the Veteran again submitted a claim for a TDIU.  The RO, in a December 2015 rating decision, again denied increased ratings for right and left lower extremity radiculopathy and denied entitlement to a TDIU.  However, the claim for a TDIU is still part of the claim for an increased rating.

The radiculopathy is a manifestation of the Veteran's service-connected status post laminectomy discectomy at L5-S1.  When the Veteran disagreed with the amount of compensation awarded for the low back disability, he did not limit his appeal to one manifestation, but rather was seeking the highest rating or ratings available for all disabilities due to his service-connected back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1)( 2015).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that, when the Veteran appealed the initial rating assigned for his status post laminectomy discectomy at L5-S1, his appeal encompassed ratings for all manifestations of the condition.  The award of the separate ratings for radiculopathy in the October 2015 rating decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the May 2007 rating decision.  Thus, the issues before the Board include the consideration of the period prior to the effective date assigned by the RO.

The issues of entitlement to increased ratings for right and left lower extremity radiculopathy (to include the period prior to January 2011 (left) and June 2013 (right)), and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

During the appeal period, the service-connected low back disability has not been characterized by unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or incapacitating episodes having total duration of at least 6 weeks during a 12 month period.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 40 percent for the service-connected low back disability have not been met for any period.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic Codes 8520-8730 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Appropriate notice was provided in February 2007.  

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

Regarding whether there was substantial compliance with the Board's July 2015 remand directives, VA treatment records were associated with the file and an updated VA examination was completed.  The VA examiner reviewed the Veteran's claims file and provided the information requested by the Board's remand.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appeal was readjudicated by a October 2015 supplemental statement of the case (SSOC).  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board acknowledges that the Veteran sought treatment in September 2015 and reported a worsening of his symptoms and pain; however, based on the record as a whole, the Board does not interpret this as a report of a chronic increased worsening since the August 31, 2015 VA examination, but rather, as a general statement as to a worsening since surgery in 2010.  Thus, another examination is not warranted. 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria 
 
Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2015); Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  38 C.F.R. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 .

Historically, the Veteran's service-connected low back disability was rated 40 percent disabling under previous Diagnostic Code 5293.  See 38 C.F.R. § 4.71a (prior to September 2003).  The current claim is from February 2007.  Revised provisions for evaluating the spine were enacted on September 26, 2003, and these provisions apply.  As noted in the Introduction, the current rating criteria require that orthopedic and neurologic abnormalities are to be evaluated separately.  The rating criteria in effect prior to September 2003 did not have that same requirement.  Thus, as noted in prior Board decisions, the neurological manifestations were initially contemplated in the 40 percent rating.

The effect of the October 2015 rating decision that granted separate ratings for lower extremity radiculopathy is that the Veteran is now separately rated for orthopedic and neurological manifestations.  The Board will address increased ratings for all manifestations.   

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a , Diagnostic Code 5242. 

The rating criteria, in pertinent part, provide a 40 percent rating where forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is present. Id.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, and left and right lateral flexion, and left and right rotation. Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria, in pertinent part, provides a 40 percent rating when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Factual Background

Upon physical examination at the August 2006 VA neurosurgery consultation, the Veteran's chief complaint was low back and left leg pain.  The examiner found that the Veteran had paraspinal muscle tightness bilaterally, but there were no objective findings of ankylosis.  The examiner diagnosed the Veteran with lumbar spondylosis with mechanical back pain, lumbar disc displacement, and ongoing spondylitic changes around the neural foramina giving the Veteran radiculopathy bilaterally, and previous lumbar spine surgery that was contributing to space collapse and introduced epidural scarring. 

In his February 2007 claim, the Veteran reported experiencing more severe pain and limited motion, as well as shooting pain down the left leg and right hip that had worsened.  

At the April 2007 VA examination, the Veteran reported that he had exacerbations of pain throughout the years and that it had worsened.  He reported being able to do some yard work, to include raking.  Upon physical examination, the Veteran moved very stiffly and displayed a mildly abnormal antalgic gait, mainly stiffness through his spine with some favoring of the left side, and flexion of the lumbar spine to 70, 65, and 60 degrees with pain after repetitive moves.  The examiner reported that with extension, the Veteran had 15 degrees with only minimal pain.  The Veteran's left lateral flexion was limited to 30, 25, and 15 degrees and his rotation was 20, 15, and 15 degrees with pain.  The Veteran's right lateral flexion and rotation was pain free and limited to 30 degrees.  The examiner observed that the Veteran walked 100 feet to the elevator with little difficulty.  The examiner noted that the Veteran had fairly severe diagnostic findings suggesting both right and left-sided radiculopathies leading to the lower extremity radiation of pain.

In the June 2007 notice of disagreement, the Veteran noted numbness in the sciatic nerve that ran down his left leg, constant pain in the left leg from the buttocks to his ankle, occasional pain in the right hip and partially down the right leg, a muscle spasm that caused the left leg to twitch or jerk, as well as his use of sleeping agents to get restful sleep because of the back pain.  

In the September 2008, the Veteran reiterated that he had constant pain and a burning sensation from the left ankle to the left hip, trouble getting to sleep, and an inability to walk on uneven ground which caused him more problems.  

At the October 2008 Decision Review Officer (DRO) hearing, the Veteran testified that since the April 2007 VA examination, there had been constant pain in his left leg, sleep loss due to back pain, and numbness in his left shoulder and arm which he was unsure if that related to his back.  The Veteran's VA treatment records reflect that he continued to complain of bilateral, radiating leg pain.  

At a December 2008 VA outpatient treatment session, the Veteran was noted as ambulated with a normal gait.  

On January 2009 VA examination, the Veteran reported that he still hunted, hiked, and fished, but took breaks.  Upon examination, he exhibited flexion to 40 degrees and upon repetition, to 30 degrees.  On extension, the Veteran stated "No, let's just forget that," so no measurements were completed regarding the Veteran's extension of the spine.  However, he also displayed the ability to twist and reach for items in his pockets or on the chairs.  The examiner observed that the Veteran had constant pain throughout the motions.  The examiner noted that the Veteran had much more motion when not being examined. The Veteran had been shown to have nerve conduction and electromyelogram evidence of both right and left-sided radiculopathies diagnostically.  The examiner noted symptomatically on the left side.

A November 2012 VA treatment record noted that the Veteran was prescribed Neurontin for his back and left lower leg pain.

A December 2013 VA treatment record noted that the Veteran reported that his medication was not working and that he still had back pain.  The Veteran reported occasional tingling in his left leg. 

A June 2013 VA treatment record reflects that the Veteran reported back pain with radiculopathy.  The Veteran stated that his low back pain worsened and that his leg and back pain were constant.  The physician's assistant noted that the Veteran's back pain was isolated from the spine with minimal to no muscle spasms.  Further, the Veteran's numbness and burning sensation was in the Veteran's left leg and was worse from the knee down.  The physician's assistant noted that the Veteran had worsening left-sided radiculopathy. 

A February 2014 VA treatment record reflects that the Veteran reported that he had great improvement in his back due to the medication he was prescribed.  

A June 2014 VA treatment record reflects that the Veteran reported that he had significant pain after driving 11 hours.  The Veteran reported that his radicular pain was worse on his left side.  The Veteran reported that he would periodically do back exercises at home, but those were painful.  The Veteran rated his pain at a 7 or 8 out of 10.  However, he stated that his pain was generally a 4 or 5 out of 10.

A September 2014 VA treatment record reflects that the Veteran reported that he was getting sharper pains in his back when doing something strenuous.  Further, the Veteran stated that he continued to have a burning sensation that was on the left leg from the ankle up the backside of the leg. 

On August 2015 VA examination, the Veteran reported that he was unable to walk over uneven ground.  He reported that he received a permit to hunt from his car.  He reported that he was unable to stand longer than 5 to 10 minutes or the pain became distracting.  He stated that his left leg occasionally gave out and that he would fall down.  He reported difficulty with climbing stairs, long distance driving or riding, and walking long distance.  The Veteran reported that he was unemployed due to his condition. 

Upon examination, the examiner found that the Veteran's range of motion for his thoracolumbar spine was abnormal or outside of the normal range.  His forward flexion was limited to 25 degrees, extension was limited to 5 degrees, right lateral flexion was limited to 15 degrees, left lateral flexion was limited to 0 degrees, and his right and left lateral rotation was limited to 10 degrees.  The examiner noted pain and functional loss.  The examiner noted that the Veteran had less movement than normal due to ankylosis, adhesions, disturbance of locomotion, interference with sitting, and interference with standing.  The examiner reported that the Veteran had guarding or muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  However, the examiner noted that the Veteran did not have muscle atrophy.  The Veteran's hip, knee, and ankle flexion were of normal strength.  The examiner reported that the Veteran had moderate radiculopathy on the right side and severe radiculopathy on the left side and that the Veteran's right leg symptoms accounted for the Veteran's reported increased symptoms.  

The examiner remarked that the Veteran had favorable ankylosis of the lumbar spine only secondary to spinal fusion.  The examiner noted that the Veteran's signs and symptoms due to intervertebral disc syndrome required bed rest prescribed by a physician and treatment by a physician in the past 12 months for at least one week, but less than two weeks in the past 12 months.  

A September 2015 VA treatment record reflects that the Veteran reported that he had constant tingling and throbbing of his left lower extremity, but denied weakness of the lower extremities.  Upon examination, the physician's assistant found that the Veteran had left side pain radiating to the left foot and severe back pain on the right side without radicular pain. 

The Board has also considered the Veteran's Social Security Administration (SSA) records which reflect complaints of the back. 

Analysis

After a full review of the record, the Board concludes that an increased evaluation in excess of 40 percent for the service-connected low back disability is not warranted under Diagnostic Code 5243 at any time during the appeal period.  The evidence of record does not demonstrate the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  At most, the Veteran exhibited limitation of motion with pain and the Veteran's flexion was limited to 30 degrees or less, which is evaluated by the current disability rating assigned.  On August 2015 VA examination, the examiner noted that the Veteran had "favorable ankylosis of the lumbar spine only secondary to spinal fusion (emphasis added)."  The Veteran complained of painful motion and examiners commented on the same; however, as the medical evidence does not show that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine at any point in the appeal period, the Veteran is not entitled to the a rating in excess of 40 percent for his low back disability. 

Although the August 2015 examiner noted that the Veteran had invertebral disc syndrome, the evidence of record during the appeal period does not suggest the Veteran had any incapacitating episodes for at least 6 weeks during a 12 month period which would warrant the Veteran a higher rating under DC 5243.  Accordingly, an increased rating in excess of 40 percent on the basis of incapacitating episodes is not warranted.  

The Board acknowledges the Veteran's reported history of symptomatology regarding the service-connected low back disability and that he is competent to report such symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  The levels of functional impairment described by the Veteran are consistent with (and do not exceed) the criteria for a 40 percent rating.

Fully considering the lay and medical evidence regarding the service-connected low back disability, the reported symptomatology noted above suggests limited range of motion, but does not show unfavorable ankylosis of the entire thoracolumbar spine or the entire spine nor incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  Thus, a preponderance of the evidence is against an increased evaluation in excess of 40 percent for the service-connected low back disability for any period.  38 C.F.R. §§ 4.3, 4.7.

Other Considerations

A separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2011).  On August 2015 VA examination, in furtherance of the Veteran's chief complaint of low back and left leg pain, the examiner documented that the Veteran had no difficulty controlling bowel or bladder.  Thus, a separate evaluation is not warranted for any associated objective bowel or bladder impairment.

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds that the Veteran's low back disability has been consistent with the 40 percent rating the RO has assigned and the Veteran's radiculopathy of the right and left lower extremities has already been discussed.  The record does not reflect that there has been any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating based on incapacitating episodes of more than 6 weeks within 12 months or unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, staged ratings are not warranted for the Veteran's low back disability.  

The Board has also considered whether referral for an extraschedular rating for the back is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The discussion above reflects that the orthopedic symptoms of the Veteran's back disability are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An increased evaluation in excess of 40 percent for status post laminectomy discectomy at L5-S1 is denied.


REMAND

Throughout the appeal period, the Veteran continually alleged that he experienced constant pain, numbness, and a burning sensation in his lower extremities.  The separate ratings for the lower extremities are effective from January 14, 2011 (left) and June 18, 2013 (right).  However, there is evidence that the Veteran had radiculopathy of both lower extremities prior to the assigned effective dates.  The separate ratings are part of the initial claim for increased rating for his back, and thus have been pending since the February 2007 claim.  In his claim for increased rating, the Veteran reported shooting pain and worsening symptoms in both lower extremities.  On April 2007 VA examination, the Veteran reported symptoms of radiculopathy of the left and right lower extremities and the examiner noted that the Veteran had "fairly severe diagnostic findings suggesting both right and left-sided radiculopathies leading to the lower extremity radiation of pain."  Thus, consideration of the appropriate ratings from February 2007 is warranted.  

As noted in the Introduction, entitlement to a TDIU is before the Board.  The Veteran's combined rating is 60 percent effective from June 18, 2013.  Under 38 C.F.R. § 4.16(a), for purposes of having a disability ratable at 60 percent, disabilities resulting from common etiology will be considered as one disability.  As the Veteran's radiculopathy and other back symptoms arise from a common etiology, they are considered as one disability and the Veteran meets the schedular criteria for a TDIU as of June 18, 2013.  However, he does not currently meet the schedular criteria for assignment of a TDIU prior to that date.  Adjudication of the other remanded issues may affect whether the schedular criteria are met earlier. 

At the October 2008 hearing at the RO, the Veteran stated he had not worked in five years and his previous employments consisted of construction and as a heavy equipment operator.  The April 2007 VA examiner noted the Veteran was laid off and never returned to his former employment as a construction crew chief during the past three to four years and the Veteran described limits to bending and lifting from the back.  The January 2009 VA examiner indicated the Veteran was medically retired and disabled, unemployed, and had been off work for the past four to five years.  That examiner further noted occupational impact of the service-connected low back disability to include pain with bending, lifting, and twisting.

In a November 2015 VA Form 21-4192, the Veteran reported that he had worked from July 2013 to November 2013, working 40 hours a week, and earning more than $17,000 as a truck driver, and that he was laid off due to  "seasonal" reasons. 

It is VA policy to grant TDIU in all cases where a Veteran is unable to work due to service connected disability.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) . 38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU under 38 C.F.R. § 4.16(b)  in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If after development and readjudication of the other issues currently on appeal, the Veteran does not meet the schedular criteria for assignment of a TDIU, prior to June 18, 2013, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension.
 
After consideration of the increased rating claims for the radiculopathy, the AMC/RO should determine whether the Veteran meets the schedular criteria for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims of increased ratings for right and left lower extremity radiculopathy, from February 2007. 
 
2.  Thereafter, if and only if the Veteran does not meet the schedular criteria for the assignment of a TDIU for the period prior to June 18, 2013, under 38 C.F.R. § 4.16(a), refer the claim of entitlement to a TDIU prior to June 18, 2013, to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b)  is appropriate.
 
3.  Thereafter, readjudicate the issue of entitlement to TDIU for all periods, to include under 38 C.F.R. § 4.16(b).  

4.  If any benefit sought on appeal is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


